TEXTO COMPLETO DE LA RESOLUCION
Mediante el recurso de autos, el denunciado recurrente nos pide que revoquemos una resolución del Tribunal de Primera Instancia, Subsección de Distrito, Sala de Bayamón (Hon. Angel L. Robles Candelaria, J.), que denegó una moción de traslado de la vista preliminar. El denunciado-recurrente sostiene que el tribunal a quo estaba obligado a celebrar una vista evidenciaría antes de denegar la moción de traslado. No tiene razón.
I
En síntesis, los hechos que alega el denunciado-recurrente sobre los cuales basa su recurso, que para fines del recurso únicamente consideraremos como ciertos, son los siguientes:
Contra el denunciado-recurrente se presentaron denuncias por los delitos de asesinato en primer grado, Art. 83 del Código Penal, 33 L.P.R.A. see. 4002, e infracciones a los Arts. 6 y 8 de la Ley de Armas, 25 L.P.R.A. sees. 416 y 418. En la vista de causa probable para arresto se determinó causa por asesinato en segundo grado y por las infracciones a la Ley de Armas. La vista preliminar quedó señalada para el 14 de diciembre de 1994. También se hizo un señalamiento de "conferencia con antelación a la vista preliminar" para el 5 de diciembre de 1994.
En la "conferencia con antelación a la vista preliminar", el abogado defensor solicitó la transferencia de la vista preliminar por conflicto en su calendario. El tribunal accedió y la señaló para el 13 de enero de 1995. Sin embargo, es evidente que los testigos de cargo (los perjudicados) no fueron advertidos de la suspensión de la vista preliminar y, ese día, al acudir a la oficina del Fiscal de Distrito se enteraron de la determinación de causa probable para arresto por el delito menor incluido de asesinato en segundo grado. También es aparente que habiendo manifestado las víctimas o perjudicados su inconformidad con tal fallo judicial, el Fiscal de Distrito decidiera acudir en alzada de dicha determinación.
El abogado del denunciado-recurrente alega que, estando en los predios del tribunal ese día, se enteró —por un fiscal de sala— que los perjudicados habían ido a ver al Fiscal de *87Distrito. El abogado defensor se comunicó entonces con el Fiscal de Distrito, Hon. Eduardo de Jesús García, y éste le informó que había decidido acudir en alzada. En efecto, ese mismo día el Fiscal de Distrito solicitó por teléfono al juez administrador del Tribunal de Distrito, Hon. Rafael Flores, una fecha para la celebración de la vista de causa probable para arresto en alzada y el juez le señaló la vista para el 20 de diciembre de 1994. El Fiscal de Distrito le notificó ese hecho al abogado defensor del denunciado-recurrente mediante entrega personal de una moción de vista en alzada.
El día antes de la vista en alzada (19 de diciembre de 1994), el abogado defensor solicitó la transferencia de la misma por conflicto en el calendario y porque no se le habían entregado ciertas declaraciones juradas a que tenía derecho. En la mañana del 20 de diciembre de 1994 (día de la vista en alzada), él abogado defensor insistió en su solicitud de suspensión ante el juez que tenía asignado el caso, Hon. Edwin Ruiz, expresándole el conflicto de señalamientos que tenía para ese día. El juez le concedió un turno posterior.
A las 2:00 de la tarde, el Juez Ruiz expresó en corte abierta que la moción de suspensión presentada por el denunciado-recurrente había sido denegada por el juez administrador del Tribunal de Distrito, Hon. Rafael Flores. El abogado defensor planteó que no constaba que el caso hubiese sido señalado por el tribunal y que él entendía que había sido el fiscal quien lo había "autoseñalado". El Juez Ruiz le concedió 45 minutos para prepararse. Celebrada la vista, el tribunal determinó causa probable para el arresto por el delito originalmente imputado de asesinato en primer grado. La vista preliminar quedó señalada para la fecha en que estaba señalada la vista preliminar de los demás casos por infracciones a la Ley de Armas, es decir, para el 13 de enero de 1995.
Llegado el día señalado, la vista preliminar fue llamada en la sala de la Hon. María J. Buso Aboy. El fiscal de sala, Lie. Efraín Cardona, solicitó el aplazamiento de la vista preliminar por diez días ya que le faltaba un testigo esencial pero la juez Buso denegó su petición. La Juez dispuso que se localizara y trajera al testigo esencial y concedió hasta las 11:00 de esa misma mañana para comenzar la vista. Así las cosas, el Fiscal de Distrito, Hon. Eduardo de Jesús García, se presentó a la sala y argumentó una moción de reconsideración. La Juez Buso Aboy denegó la moción de reconsideración. El Fiscal de Distrito entonces informó que siendo las 10:45 de la mañana se proponía presentar un certiorari. Aún así, la juez se reiteró en que la vista preliminar comenzaría a las 11:00 a.m.
Lo que ocurrió en los minutos subsiguientes no es del todo claro, pero según lo alegado por el denunciado-recurrente en su recurso, el Fiscal de Distrito se comunicó con el Juez Administrador Regional, Hon. Ramón Gómez Colón, para informarle que tenía que presentar urgentemente un certiorari respecto a una vista preliminar que la Juez Buso Aboy se negaba a suspender, la cual estaba pautada para comenzar en varios minutos. El denunciado-recurrente transcribe unas porciones de lo informado en corte abierta por el Fiscal de Distrito, en donde dicho fiscal narra que, en efecto, él se comunicó con el Juez Gómez Colón y que, luego de explicarle lo que estaba sucediendo, el Juez Gómez Colón le expresó que se quedaría en su oficina hasta que llegara el recurso de certiorari "para verlo, si procede" y que, además, le indicó que él (el Juez Gómez Colón) "iba a llamar para que te den un tiempito para radicarlo". (Petición, pág. 8, énfasis suplido.)
Aduce el denunciado-recurrente, que cerca de las 10:55 a.m., la juez le pidió al fiscal de la sala y al abogado defensor que pasaran a su despacho. Relata que en su oficina, la Juez Buso Aboy, "llorosa, temblorosa y con voz entrecortada", les manifestó que el juez administrador del Tribunal de Distrito, Hon. Rafael Flores, la llamó para pedirle que le concediera al Fiscal de Distrito la suspensión solicitada "para asegurar su nombramiento" como juez (el de la Juez Buso Aboy) y que, por tal razón, se veía obligada a suspender la vista preliminar.
*88Posteriormente, después de llamado el caso en sala, llegó el Fiscal de Distrito y reiteró la solicitud de suspensión. Esta vez, la Juez Buso Aboy suspendió la vista preliminar para el 20 de enero de 1995 expresando, según el denunciado recurrente, que tenía ciertas preocupa-ciones. El abogado defensor aduce que intervino en ese momento y trajo a colación las expresiones de la juez en cámara respecto a la llamada que le hizo el juez administrador Flores. También solicitó que se refiriera el asunto al Tribunal Supremo de Puerto Rico. Narra que la juez aceptó el hecho de haber recibido la llamada en cuestión de parte del juez administrador Flores. El Fiscal de Distrito le sugirió a la Juez Buso Aboy que se inhibiera y, a solicitud de la propia juez, quedó en que el fiscal lo solicitaría posteriormente por escrito.
El día señalado para la vista preliminar, la misma fue llamada ante el juez, Hon. Angel L. Robles Candelaria. Para ese momento el Fiscal de Distrito no había presentado moción alguna solicitando la recusación de la Juez Buso Aboy. Tampoco tenía presente al testigo que supuestamente era esencial y cuya ausencia había propiciado la solicitud de suspensión ante la Juez Buso Aboy. El denunciado-recurrente había ido preparado para la vista preliminar pero manifestó que ante el cambio de juez, la ausencia de la moción de recusación prometida por el Fiscal de Distrito y el hecho de estar ausente el testigo esencial cuya ausencia motivó la suspensión anterior, solicitó la suspensión de la vista preliminar. Adujo que necesitaba tiempo para hacer ciertos planteamientos de naturaleza constitucional procesal. El Juez Robles Candelaria le concedió diez días para presentar la moción y diez días al Fiscal de Distrito para contestarla y señaló la vista preliminar para el 24 de febrero de 1995 a las 2:00 de la tarde.
Oportunamente, el denunciado-recurrente presentó la moción de traslado en la cual recogió, en esencia, los hechos antes relatados. Alegó que el señalamiento del 20 de diciembre de 1994 para celebrar la vista de causa probable para arresto en alzada fue un "autoseñalamiento" que hizo el propio Fiscal de Distrito porque no consta en ningún expediente judicial alguna orden a esos efectos. También manifestó preocupación por el hecho de que el Fiscal de Distrito aparentemente se comunicó ex parte con el Juez Administrador Regional, Hon. Ramón Gómez Colón, y se quejó de que aquél haya utilizado un procedimiento irregular para tramitar una moción de suspensión y el recurso para revisar una resolución judicial. A base de éstos argumentos, el denunciado-recurrente reclamó que no podría obtener un enjuiciamiento justo e imparcial en el Centro Judicial de Bayamón por lo que el caso debía ser trasladado a otro tribunal.
Por su parte, el Fiscal de Distrito se opuso a la moción de traslado. En cuanto al "autoseñalamiento" de la vista de causa probable para arresto en alzada, expresó que llamar al juez administrador para conseguir una fecha idónea a sus testigos es el trámite usual en ese tribunal. En cuanto a la llamada recibida por la Juez Buso Aboy, acepta que escuchó sorprendido a la Juez Buso Aboy decir que la habían aconsejado que suspendiera la vista preliminar porque su renominación pudiera afectarse. Niega, sin embargo, toda vinculación a esa llamada. El Fiscal de Distrito termina expresando que el incidente de su llamada al Juez Gómez Colón y lo relatado a las partes por la Juez Buso Aboy, respecto a la llamada recibida del Juez Flores, debe dilucidarse en otro foro. Se opuso, por tanto, a la moción de traslado
El tribunal, en atención al hecho de que en la vista del 20 de enero de 1995 ya le había permitido al denunciado recurrente argumentar oralmente el incidente que sirvió de fundamento a la moción de traslado, denegó por escrito y sin vista adicional la moción de traslado. Resolución de 13 de febrero de 1995. Esta es la resolución de la cual recurre el denunciado-recurrente.
II
El denunciado-recurrente plantea su solicitud de traslado al amparo de la Regla 81(a) de las Reglas de Procedimiento Criminal, 34 L.P.R.A. Ap. II, R.81(a). La regla dispone que

*89
"[a] solicitud de El Pueblo o del acusado, un tribunal ante el cual se hallare pendiente una causa criminal podrá trasladarla a otra sala por los siguientes fundamentos:

(a) Cuando por cualquier razón que no sea una de las enumeradas en la Regla 76 no pueda obtenerse un juicio justo e imparcial en el distrito donde está pendiente la causa." 
La Regla 76 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, R.76, es la que se refiere a los fundamentos de recusación o de inhibición de un juez. Siendo así, la norma general es que la solicitud de traslado de un caso no puede estar fundada en alguna causa de recusación o inhibición de los jueces. Cuando queda establecido que un juez debe abstenerse de entender en un caso por cualquiera de los fundamentos de la Regla 76, otro juez del mismo u otro centro judicial le puede sustituir.  En el proceso penal, ni siquiera es necesario trasladar el caso a otro foro aun cuando el acusado sea juez del mismo tribunal. Pueblo v. Rodríguez Zayas, _ D.P.R. _ (1995), 95 J.T.S. 3. El Tribunal Supremo rechazó la pretensión del Fiscal Especial Independiente de trasladar el caso a otra sede del Tribunal de Primera Instancia simplemente por el hecho de que el juez acusado —por varios cargos de soborno-laborara en dicho centro judicial. En Rodríguez Zayas, el Tribunal Supremo de Puerto Rico convalidó como medida apropiada la asignación de un juez de otra jurisdicción a presidir el juicio y la adopción de otras medidas diseñadas por el juez para proteger la integridad del proceso judicial en dicha jurisdicción.
En el caso de autos, el denunciado-recurrente no alega que alguno de los testigos o perjudicados sea pariente o amigo de algún juez o funcionario del tribunal. No se alega relación específica alguna que pudiera servir de base a la inferencia de que ninguno de los jueces de la región judicial de Bayamón puede juzgar imparcialmente este caso. Y esto es lo que precisamente plantea, en esencia, el recurso del denunciado-recurrente. Su moción de traslado se funda en que en el Centro Judicial de Bayamón él no va a conseguir un juicio justo e imparcial porque el Fiscal de Distrito es capaz de influir sobre el criterio judicial de todos los jueces de dicho foro. No ofrece probar, sin embargo, hechos particulares que se refieran a cada uno de los jueces que pudieran intervenir en el caso, sino que, tanto en su solicitud de traslado como en esta petición de certiorari, el denunciado-recurrente se limita a recitar el incidente de la suspensión de la vista preliminar ante la juez Buso Aboy.
En este sentido, una vista evidenciaría no tendría ningún propósito útil en este proceso porque el denunciado-recurrente no tiene derecho, como cuestión de ley, a obtener el traslado de esta causa aunque fueran ciertos los hechos alegados en su moción. Precisamente por eso es que, para fines de disponer del planteamiento del denunciado-recurrente únicamente, hemos adoptado como verdaderos tales hechos. Acceder a una vista evidenciaría a todas luces supérflua, solamente puede tener el efecto de una expedición de pesca. La conducta que el denunciado-recurrente le imputa en su moción de traslado a los jueces y fiscales aquí mencionados, podría sujetar a dichos funcionarios a investigaciones disciplinarias por lo que es en ese contexto que deben autorizarse la toma de las deposiciones de los referidos funcionarios.
La moción de traslado es realmente una moción de recusación general de todos los jueces del Centro Judicial de Bayamón con solicitud de remedio de traslado. Esa moción no debe ser concedida ni siquiera ante los hechos invocados en el recurso en cuestión. Los mismos no justifican la recusación en masa de todos los jueces adscritos a la región judicial de Bayamón. Veamos.
El argumento del denunciado-recurrente de que el 13 de enero de 1995 el Fiscal de Distri-to, Hon. Eduardo de Jesús García, tuvo comunicaciones ex parte con el Juez Administrador Regional, Hon. Ramón Gómez Colón, para gestionar la asignación de un juez del Tribunal Superior para entender en un recurso de certiorari que el fiscal se proponía presentar, no pasa *90de ser conducta extraprocesal ligada a las prerrogativas del Juez Administrador. De otro lado, la supuesta contestación del juez Gómez Colón de tratar de conseguirle "un tiempito" en lo que el fiscal perfeccionaba el recurso, no puede ser interpretado como una promesa del Juez Gómez Colón de influir en el ánimo judicial del juez asignado al caso. Aun cuando el denunciado-recurrente alegue que eso solamente puede interpretarse como dirigido a lograr que la Hon. María J. Buso Aboy le concediera una suspensión de dicha vista, a lo sumo lo que dicho argumento constituye es una queja de naturaleza ética que debe ser presentada y dilucidada ante el Tribunal Supremo.
El denunciado-recurrente aduce que como la juez Buso Aboy se había negado a suspender la vista preliminar esa misma mañana, es evidente que la reconsideración de tal decisión obedeció a la intimidación a la que supuestamente la sometió su juez administrador, Hon. Rafael Flores. Sin embargo, aun cuando en una vista evidenciaría el denunciado-recurrente pudiera establecer que la Juez Buso Aboy se sintió intimidada por éste, por la razón que fuese, y que el Fiscal de Distrito, Hon. Eduardo de Jesús García, tuvo algo que ver con la llamada que ella recibió de su juez administrador, a lo más que tendría derecho el denunciado-recurrente es a pedir la recusación de los Jueces Buso Aboy y Flores.  Por supuesto, el denunciado-recurrente también tendría derecho a formular querella contra dichos jueces y contra el Fiscal de Distrito pero no al traslado de la causa penal a otro foro.
Sostener lo contrario y resolver que procede el traslado a pesar del texto claro de la Regla 81(a), es presumir que ningún juez del Centro Judicial de Bayamón puede presidir este caso porque no existe en dicho Centro Judicial ningún juez capaz de resistir las supuestas influencias que, según el denunciado-recurrente, ejerce sobre ellos el Fiscal de Distrito de Jesús García. Peor aún, de aceptar el razonamiento jurídico del denunciado-recurrente y trasladar este caso a otro foro por razón de las supuestas presiones de que es capaz de ejercer el Fiscal de Distrito sobre los jueces administradores de los Tribunales de Distrito y del entonces Tribunal Superior, implicaría que ya no se podría ver un caso criminal más en dicho Centro Judicial, al menos, mientras sea Fiscal de Distrito de Bayamón el Hon. Eduardo de Jesús García.
Si el denunciado-recurrente percibe que la actuación de los jueces y fiscales que menciona en su escrito han incurrido en conducta lesiva a los Cánones de Etica Profesional o a los Cánones de Etica Judicial, 4 L.P.R.A. Aps. IX y IV-A, tiene derecho a querellarse ante el foro disciplinario dispuesto por la ley. A lo que no tiene derecho es a que se celebre una vista de traslado al amparo de la Regla 81(a) sin ningún propósito útil o legítimo. Si el denunciado-recurrente percibe que el juez que preside actualmente la vista preliminar está incapacitado para entender en su caso, debe plantearlo mediante moción de recusación al amparo de la Regla 76, es decir, por alguno de los fundamentos allí previstos y no mediante una moción de recusación general de todos los jueces de Bayamón bajo el título inapropiado de "moción de traslado". 
III
Con estos antecedentes, se deniega la expedición del auto de certiorari. Lo acordó el Tribunal y lo certifica la señora Secretaria General. La Juez Rodríguez de Oronoz emitió voto disidente.
María de la C. González Cruz
Secretaria General
ESCOLIOS 95DTA26
1. El texto completo de la regla es el siguiente:

*91
"A solicitud de El Pueblo o del acusado, un tribunal ante el cual se hallare pendiente una causa criminal podrá trasladarla a otra sala por los siguientes fundamentos:


(a) Cuando por cualquier razón que no sea una de las enumeradas en la Regla 76 no pueda obtenerse un juicio justo e imparcial en el distrito donde está pendiente la causa.


(b) Cuando por razón de desorden público que exista en el distrito no pueda obtenerse un juicio justo e imparcial para el acusado y El Pueblo con seguridad y rapidez.


(c) Cuando la vida del acusado o de algún testigo pueda ponerse en peligro si se juzgare la causa en tal distrito.


(d)Cuando en dicho distrito no pueda obtenerse un jurado para el juicio del acusado.

2. La Regla 76 de las Reglas de Procedimiento Criminal, 34 L.P.R.A. Ap. II, R.76, dispone:

"En cualquier proceso criminal, El Pueblo o la defensa podrán solicitar la inhibición [sic, recusación] del juez por cualquiera de los siguientes motivos:


"(a) Que el juez haya sido fiscal o abogado de la defensa en el caso.


(b) Que el juez sea testigo esencial en el caso.


(c) Que el juez haya presidido el juicio del mismo caso en un tribunal inferior.


(d) Que el juez tenga interés en el resultado del caso.


(e) Que el juez tenga relaciones de parentesco por consanguinidad o afinidad dentro del cuarto grado con el acusado, con la víctima del delito imputado, o con el abogado defensor o el fiscal.


(f) Que el juez tenga opinión formada o prejuicio a favor o en contra de cualquiera de las partes, o haya . prejuzgado el caso.


(g) Que el juez haya actuado como magistrado a los fines de expedir la orden de arresto o de citación o a los fines de determinar causa probable en la vista preliminar."

3. Reiteramos que no estamos resolviendo que el Juez Flores hiciera tal llamada sino meramente aceptando lo alegado para fines de disponer del recurso únicamente. Lo mismo aplica a la supuesta llamada al Juez Gómez .Colón.
4. No es necesario que discutamos la alegación de que fue el Juez Administrador Flores y no el juez que presidía la vista en alzada quien resolvió y denegó la moción de suspensión del 20 de diciembre de 1994, pues el recurso no es contra dicha resolución. Tan solo mencionaremos que la Regla 10(b) de las Reglas de Administración del Tribunal de Primera Instancia, 4 L.P.R.A. Ap.II-A, R. 10(b), dispone en su primer párrafo lo siguiente:
"Toda moción de suspensión o transferencia, o estipulación de suspensión hecha antes de la vista en casos criminales, será resuelta o aprobada por el Juez Administrador, excepto cuando éste trasladare el asunto para su determinación al juez que hubiere de entendero estuviere entendiendo en el caso". (Enfasis nuestro.)